Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-14-00197-CR

                                      The STATE of Texas,
                                           Appellant

                                                v.

                                         Robert ROMO,
                                           Appellee

                  From the County Court at Law No. 15, Bexar County, Texas
                                   Trial Court No. 414481
                      The Honorable Michael La Hood, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

      In accordance with this court’s opinion of this date, the trial court’s Order granting Robert
Romo’s Motion to Suppress is AFFIRMED.

       SIGNED June 17, 2015.


                                                 _____________________________
                                                 Rebeca C. Martinez, Justice